

GAS SALES AND PORTFOLIO ADMINISTRATION AGREEMENT




         This Gas Sales And Portfolio Administration Agreement ("Agreement") is
entered into the 1st day of April, 2011, for services to begin upon regulatory
approval of this Agreement as referenced below, by and between SOUTHERN INDIANA
GAS AND ELECTRIC COMPANY, INC. ("Buyer") and PROLIANCE ENERGY, LLC ("Seller")
(collectively, the "Parties" or individually "Party").  Buyer and Seller agree
as follows:
 
RECITALS
 
 
1.
Seller is a limited liability company created and existing under the laws of the
State of Indiana, with its registered office at 111 Monument Circle, Suite 2200,
Indianapolis, Indiana.

 
 
2.
Buyer is a corporation created and existing under the laws of the State of
Indiana with its principal place of business at Evansville, Indiana.

 
 
3.
This Agreement contains the mutual promises and covenants pursuant to which
Buyer as a purchaser of natural gas and portfolio administration services, and
Seller as a merchant of natural gas and portfolio administration services, shall
perform the transactions described herein.

 
 
4.
Under this Agreement, Seller agrees to provide natural gas to Buyer consistent
with the terms and conditions contained herein.

 
5.  
This Agreement contains terms that reflect the terms of a negotiated settlement
agreement (“Settlement”) entered into with non-parties to this Agreement.  The
Agreement, as part of the Settlement, will be reviewed by the Indiana Utility
Regulatory Commission (the "Commission"), and will become effective on the later
of April 1, 2011 or the first day of the month following issuance of a final
order by the Commission in Cause No. 43963 finding that the Agreement is in the
public interest.

 
6.           This Agreement shall be subject to, and interpreted consistent
with, the Settlement.
 
 
DEFINITIONS
 
The following terms shall have the following definitions for this Agreement and
its Appendices:
 
 
1.
The term "Balancing Quantities" shall mean the quantity of Gas which satisfies
the difference between the Gas quantities scheduled for delivery to Buyer's
Delivery Points and the actual physical flow of Gas taken by Buyer at the
Delivery Points.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
The term "Btu" shall mean British thermal unit, as defined in Transporter's
Tariff

 
 
3.
The term "Contract Month" shall mean a calendar month during the effectiveness
of this Agreement.

 
 
4.
The term “Contract Rates” shall apply to the demand costs as well as the
variable costs associated with delivery service as described in Appendix C.

 
 
5.
The term “Day” shall be defined as it is defined in Transporter’s Tariff, or as
applied by Transporter.

 
 
6.
The term “Delivery Points” shall mean the points of delivery of Gas from Seller
to Buyer as specified in Appendix A.

 
 
7.
The term “FERC” shall mean the Federal Energy Regulatory Commission.

 
8.  
The term “Gas” shall mean natural gas.

 
9.  
The term “GCIM” shall mean the gas cost incentive mechanism provided for in the
Settlement.

 
 
10.
The term "Maximum Daily Quantities" or "MDQ" shall mean the maximum quantity of
Gas which Seller shall be obligated to supply on a firm basis to Buyer's
Delivery Points on a particular day.

 
 
11.
The term "Maximum Portfolio Entitlement" shall mean the maximum deliverability
that Buyer is entitled to under the Services identified on Appendix C.

 
 
12.
The term "Maximum Seasonal Quantities" or "MSQ" shall mean the maximum quantity
of Gas which Seller shall be obligated to supply on a firm basis to Buyer's
Delivery Points in a Summer or Winter.

 
 
13.
The term “MGT” shall mean Midwestern Gas Transmission Company.

 
 
14
The terms "MMBtu”, "Dekatherm" or "DTH" shall mean one million (1,000,000) BTUs.

 
 
15.
The term "Nominated Daily Quantities" shall mean the quantity of Gas nominated
on a particular day for delivery to Buyer's Delivery Points, including
deliveries to storage for Buyer.

 
16.           The term “OVH” shall mean Ohio Valley Hub, LLC.
 
17.           The term "PEPL" shall mean Panhandle Eastern Pipe Line Company.
 
 
18.
The term "Portfolio Services" shall mean all of the Services that may be
utilized to deliver Gas to Buyer, and which are identified on Appendix C.

 
19.           The term "Summer" shall mean the summer season months of April
through October, inclusive.
 
 
 

--------------------------------------------------------------------------------

 
 
20.
The term TETCO shall mean Texas Eastern Transmission Corporatation.

 
 
21.
The term "Texas Gas" shall mean Texas Gas Transmission Corporation.

 
 
22.
The term "Transporter" shall mean the transporting pipeline(s) interconnected
with Buyer, including without limitation PEPL, TL, Texas Gas, or Heartland Gas
as applicable to the transaction involved.

 
 
23.
The term "Transporter's Tariff” shall mean the tariff provisions of Transporter,
as approved by the FERC, or any successor thereto, and Buyer's or Seller's
contractual arrangements with Transporter, including changes to such tariff and
arrangements made after this Agreement is effective.

 
 
24.
The term "Winter" shall mean the winter season months of November through March,
inclusive.

 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1- GAS SALES
 
1.1.           Seller represents and warrants that Seller can and shall stand
ready to provide on a firm basis for Buyer’s purchase at Buyer’s Delivery Points
the daily and seasonal quantities of Gas set forth herein.   Seller’s firm
supply delivery obligation will be limited, however, to the supplies Buyer
previously ordered and Supplier subsequently reserved on behalf of Buyer in
accordance with Seller’s responsibilities under the contract.  Additional Buyer
requests for Seller to purchase supplies  above reserved supplies will be
performed by Seller on a reasonable best efforts basis.  Seller’s marketing
activities will not be conducted in a manner that compromises the provision of
reliable and firm service to Buyer.
 
1.2.           During the term of this Agreement, unless Seller is unable to
meet Buyer's Gas requirements, Buyer agrees that Seller shall be its supplier of
Gas.  However, Buyer shall have and maintain the right to produce, utilize,
purchase or sell any and all Gas produced in Indiana which Buyer may be required
to purchase under Ind. Code § 8-1-2-87.6 or any successor provision thereto of
the Indiana Code.
 
1.3.           The Maximum Daily Quantities, which Seller shall be obligated to
provide on a firm basis at Buyer’s Delivery Points, are specified in Appendix B.
 
1.4.           The Maximum Seasonal Quantities during Winter or Summer, which
Seller shall be obligated to provide on a firm basis at the Delivery Points, are
specified in Appendix B.
 
1.5.           Under this Agreement, Seller may fulfill its obligation to
provide Gas to Buyer by using contracts entered into by and between Seller and
third parties, including suppliers, pipelines and other service
providers.  Seller shall not be obligated to enter into commitments with
suppliers, pipelines, or other service providers, which extend beyond the term
or scope of this Agreement.  If Seller, in order to serve Buyer, makes any
commitments with suppliers, pipelines, or other service providers that extend
beyond the end of the term of this Agreement, to the maximum extent permitted by
law Buyer shall indemnify Seller for all expenses and costs associated with the
continued service or cause the replacement Portfolio Administration Service
provider to indemnify Seller for such costs.
 
1.6.           If FERC should determine that Transporter's Tariff shall cease to
apply, in whole or in part, to transactions hereunder, the Parties will promptly
meet to determine and negotiate mutually acceptable replacement guidelines and
standards.  In that event, until an agreement is reached, the most recently
effective Transporter's Tariff shall continue to apply for all purposes under
this Agreement.  Upon acceptance of the replacement guidelines and standards,
Buyer and Seller agree to apply the replacement guidelines and standards
retroactively to the cessation date of Transporter's Tariff.  Any resolution
shall be implemented within thirty (30) days of the acceptance of the
replacement guidelines and standards.
 
 
   1.7              Buyer shall be solely responsible for meeting the
creditworthiness standards of any third party providing service under agreements
entered into by Seller on Buyer’s behalf.
 
 


 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 2- GAS SALES CHARGES
 
2.1           For all Maximum Portfolio Entitlements, Buyer shall pay Seller
each Contract Month demand charges consistent with Section 3.4 of the
Settlement, as well as variable costs (including without limitation all
volumetric charges, GRI, fuel or other variable costs) incurred and associated
with the services listed in Appendix C.
 
2.2.           Buyer shall pay Seller each Contract Month the applicable
supplier reservation costs specified in Appendix D.
 
2.3.           For all commodity quantities, Buyer shall pay Seller each
Contract Month those amounts for Gas priced in accordance with Exhibit E of the
Settlement (“GCIM agreement”), including volumes priced under the price
volatility mitigation provisions thereof.  All such purchases shall be reported
on a monthly basis and shall include documentation necessary for review under
the GCIM agreement and in Buyer’s gas cost adjustment proceedings under Indiana
Code Section 8-1-2-42 (g).
 
2.4.           Buyer will pay any taxes which are imposed on or incurred by
Seller due to this Agreement, or imposed on Buyer with respect to Gas delivered
hereunder; provided, however, Buyer shall have no obligation to pay any sales or
use taxes for which it delivers to Seller an appropriate exemption certificate.
 
2.5           All revenues Seller receives on Buyer’s behalf as a result of
auctioning unutilized pipeline entitlements consistent with the process set
forth in Section 4.1 through 4.5 of the Settlement shall be reported in detail
on a monthly basis to Buyer and shall be remitted to Buyer, net of reported
expenses incurred by Seller in implementation of the auction.
 
 
ARTICLE 3- BALANCING
 
3.1.           Seller shall provide Buyer with Balancing Quantities as part of
its gas sales and portfolio administration services.  Seller and Buyer shall be
permitted reasonable balancing tolerances.  Imbalances shall be made up in kind
as agreed to by the Parties.
 
 
ARTICLE 4- PORTFOLIO ADMINISTRATION SERVICES
 
4.1.           Seller's provision of portfolio administration services shall
include without limitation Gas acquisition, scheduling receipt and delivery
quantities with Gas suppliers and pipeline transporters, scheduling pipeline
storage inventory quantities, providing delivered Gas supplies, supply planning
assistance, posting and conducting the capacity auction on Transporters’ EBBs,
and periodic portfolio reporting.  Buyer shall retain complete unilateral
control of its physical Gas delivery, distribution, storage and transportation
facilities.
 


 
 
 

--------------------------------------------------------------------------------

 
4.2.           The supply planning procedures set forth in Exhibit F to the
Settlement will be followed by the Parties in preparing and implementing supply
plans.
 
   4.3           Seller and Buyer shall review periodically Buyer's supply
requirements and determine the need for potential adjustments to MDQ, MSQ and to
delivery service requirements.  All adjustments are subject to Seller and
Buyer's prior approval.
 
4.4              During the term of this Agreement, Seller shall review all FERC
regulatory filings that could reasonably be expected to impact the Gas supply or
portfolio administration services provided by Seller to Buyer.  Seller shall
inform Buyer on a timely basis of Seller’s review and analysis.  Buyer shall
timely communicate its interests to Seller.  Seller shall provide for
representation to protect the Parties’ interest in FERC proceedings and related
appeals and notify Buyer promptly concerning any conflict of interest it may
identify.  In the event Seller’s interests conflict with those of Buyer, Buyer
and Seller shall be free to represent their interests directly.  Seller shall
provide Buyer with periodic written reports on the status of such proceedings in
which Seller represents Buyer.


 
4.5.           In the event this Agreement is terminated for any reason, Buyer
shall meet with Seller within five (5) days of notice of termination to reach
agreement on the timely return of capacity rights to Buyer.  During such a
wind-up period, Seller shall continue to provide Buyer with necessary supply
services and portfolio administration services to fully meet Buyer's MDQ and
MSQ.  During the wind up period, the terms and effectiveness of this Agreement
shall remain in effect.  The wind up period for purposes hereof, may extend up
to eighteen (18) months.  Unless terminated pursuant to Commission order under
IC 8-1-2.5-7, the termination of this Agreement shall not relieve Buyer of its
executory obligations under Article VII of the Settlement.
 
 
ARTICLE 5- TERM
 
5.1           Unless modified by 5.2 below, the term of this Agreement shall
commence on the later of April 1, 2011 or the first day of the month following
issuance of a final order in Cause No. 43963 and end on March 31, 2016.  If for
any reason this or a successor Agreement is not in effect after March 31, 2011,
this Agreement shall continue on a month-to-month basis until arrangements are
made by Buyer to acquire services by some other means.
 
       5.2           Notwithstanding 5.1 above, this Agreement may be terminated
prior to March 31, 2016 by either Party in the event of the failure by either
Party to perform in any material respect any covenant or obligation set forth in
this Agreement, and such failure is not excused by force majeure or cured within
fifteen (15) business days after written notice thereof to the Party failing to
perform; provided, however, if such failure is incapable of being cured within
such fifteen (15) business day period and the Party failing to perform has
commenced and is diligently pursuing a cure, such period shall be extended for
such time as is reasonably necessary to cure such failure up to ninety (90)
days.
 
     5.3           This Agreement is conditioned on the continued solvency of
Buyer and Seller.  If one Party becomes insolvent or seeks bankruptcy relief,
the other Party may prospectively terminate this Agreement upon prior written
notice without further obligation other than to pay for services or Gas
previously provided.  In such a circumstance, the Parties will implement wind-up
provisions designed to continue reliable provision of service and delivery of
Gas.
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 6- CHANGES TO APPENDICES
 
6.1. The Parties agree to review Appendices attached to this Agreement annually
and as necessary to make required adjustments to Buyer’s supply services.  Such
changes shall be consistent with the Agreement terms.  Such changes also will be
consistent with Section 3.4 (2) of the Settlement, which provides for possible
adjustments in delivery services on an annual basis for the term of the
Settlement.  The annual, monthly, and daily deliverability of Buyer’s Appendix
Services will be designed to most effectively match Buyer’s overall sendout
requirements.
 
6.2. Pursuant to the Commission’s Policy Governing the Filing of Affiliate
Contracts adopted by the Commission March 3, 2010 in GAO2010-1, adjustments to
the Agreement are not effective until filed with the Commission.  Therefore, the
Parties agree to modify and execute Appendices 30 days prior to their effective
date to be consistent with Section 3.1 of the Settlement and file with the
Commission prior to the effective date, consistent with GAO2010-1.
 
6.3. Each year Buyer shall timely submit to Seller peak day and annual demand
data for both a normal and severe season plan in a monthly baseload and usage
per degree day format.  The foregoing information is critical to Seller’s role
of optimizing Buyer’s portfolio, assisting in the determination of the most
efficient set of Appendix Services for Buyer and meeting the requirements of
GAO2010-1.
 
 
ARTICLE 7- OPERATIONS
 
7.1.           Buyer and Seller agree to accept for purposes of this Agreement
the applicable quality, delivery pressure, measurement and other applicable
rules, procedures, guidelines, tariff provisions, contractual arrangements and
policies of suppliers or Transporters, as the same may change from time to time.
 
 
ARTICLE 8- FORCE MAJEURE
 
8.1.           All obligations of the Parties to this Agreement shall be
suspended while and only for so long as compliance is prevented by a cause
beyond the control of the Party claiming force majeure, such as an Act of God,
war, civil disturbance, operational or performance failure or declaration of
force majeure by a supplier, leased storage field operator, Transporter, or
other service provider, operational flow order(s), federal or state or local
law, or binding order of a court or governmental agency, provided the suspension
shall be only to the extent performance was prevented by the event of force
majeure. A Party claiming force majeure hereunder shall have the duty to make
all reasonable efforts to remedy the force majeure condition as promptly as
possible.
 
8.2.           Notice of force majeure must be provided with reasonably full
particulars to the other Party at or near the time the Party becomes aware of
the force majeure.  Notice shall be provided to the designated representatives
for Buyer or Seller designated in Appendix F.
 


 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 9- TRANSPORTATION PENALTIES
 
9.1.           Seller shall be liable for all imbalance or other penalties,
cash-outs, or other costs imposed on Buyer or Seller by any third party,
including without limitation Seller's upstream or other transporters and
Transporters, to the extent that such penalties, cash-outs or other costs are
caused by Seller's actions or inaction.  Buyer shall be liable for all imbalance
or other penalties, cash-outs, or other costs imposed on Buyer or Seller by any
third parties, including without limitation Seller's upstream or other
transporters and Transporters, to the extent that such penalties, cash-outs or
other costs are caused by Buyer's actions or inaction.
 
 
ARTICLE 10- BILLING AND PAYMENT
 
10.1.           Following each Contract Month, Seller shall furnish, or have
furnished, an itemized statement to Buyer stating the amounts due Seller
pursuant to this Agreement (the "Statement").  Following the receipt of Seller's
Statement, Buyer shall make Payment by the due date.  Invoice date, due date,
and payment method shall be as specified in Appendix G.
 
10.2.           Interest shall accrue on all late payments commencing on the
applicable due date at the then current prime rate of  J.P. Morgan, Chase Bank,
or its successor, or the maximum lawful rate, whichever is lower.
 
 
ARTICLE 11- REMEDIES
 
11.1.           If Seller fails to deliver scheduled Gas and such failure to
deliver is not excused under Article 8 of this Agreement, then Seller shall
reimburse Buyer for the amount of increased cost to Buyer of acquiring
replacement Gas, as well as additional fees or penalties incurred as a result of
such failure to deliver.  The amount owed by Seller to Buyer hereunder shall be
calculated as the product of (a) the difference, if positive, between the price
paid for replacement Gas including any additional penalties, transportation,
fuel and other variable costs incurred to receive such replacement Gas, and the
then applicable commodity charge, and (b) the difference between the scheduled
Gas and the quantity of Gas actually delivered by Seller.  Buyer and Seller
agree to act in good faith with respect to purchases of such replacement Gas so
as to minimize Seller's obligations to Buyer under this Section.
 
11.2.           If Buyer fails to receive scheduled Gas and such failure to
receive is not excused under Article 8 of this Agreement, then Buyer shall
reimburse Seller in an amount calculated as the product of (a) the difference,
if positive, between the then applicable commodity charge and the price received
from a third party purchaser, including any additional penalties,
transportation, fuel and other variable costs incurred to deliver Gas to a third
party purchaser, and (b) the difference between the scheduled Gas and the
quantity of Gas actually received by Buyer. Seller and Buyer agree to cooperate
in good faith so as to minimize Buyer's obligations to Seller under this
Section.
 
11.3.           Should the Commission impose enforcement penalties on Buyer
which were caused by Seller’s intentional non-compliance with the Settlement,
Seller shall indemnify and hold harmless Buyer for such penalties, and any
costs, fees, or expenses associated with defending such action.
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 12- CORRESPONDENCE
 
12.1.           Except as provided in Section 8.2, any notice, statement or bill
shall be in writing and shall be duly delivered when (a) mailed, postage
prepaid, by registered, certified, or first-class mail, or (b) sent by prepaid
overnight delivery to the applicable address, or (c) sent by hand delivery, or
(d) sent by facsimile directed to the appropriate person and facsimile number
with hard copy also delivered as in (a), (b), or (c) above.  Addresses,
telephone numbers, and facsimile numbers are specified in Appendix F.
 
 
ARTICLE 13- MISCELLANEOUS
 
13.1.           This Agreement is subject to all applicable laws, orders, rules,
and regulations of any state or federal governmental body or official having
jurisdiction and both Seller and Buyer agree that the transactions agreed to
hereunder shall be conditioned upon compliance with all such laws, orders, rules
and regulations.
 
13.2.           Seller and Buyer expressly agree that laws of the State of
Indiana shall govern the validity, construction, interpretation, and effect of
this Agreement.
 
13.3.           Either Party may pledge, mortgage, or assign its rights
hereunder as security for indebtedness.  This Agreement is otherwise
non-assignable except with the prior written consent of Buyer and Seller.
 
13.4.           Notwithstanding any other provisions herein, the Parties hereto
waive any and all rights, claims, or causes of action arising under this
Agreement for incidental, consequential or punitive damages.  Buyer shall have
the right to enforce any and all terms of this Agreement against Seller.  To the
extent performance of this Agreement by either Party conflicts with the
Settlement, the Parties will take corrective action in order to ensure that
performance is in accordance with the Settlement.  The Parties acknowledge that
a failure to take timely and appropriate corrective action may subject Buyer to
compliance measures by third parties pursuant to Article VII of the Settlement.
 
13.5.           The Parties acknowledge that their respective business records
and information are confidential in nature and may contain proprietary and trade
secret information.   Notwithstanding the foregoing, Seller agrees to provide
Buyer access to those records required to verify Seller’s statements to
Buyer.  To the extent access to information is necessary consistent with the
Settlement, appropriate protection of proprietary and trade secret information
will be afforded.
 
13.6.           No waiver by either Party of one or more defaults or breaches by
the other in performance of any of the terms or provisions of this Agreement
shall operate or be construed as a waiver of any future default or breach,
whether of a like or of a different character.
 


 
13.7.           The terms and conditions contained in this Agreement and its
Appendices herein constitute the full and complete agreement between the Parties
and any change to be made must be submitted in writing and executed by both
Parties.  The Parties acknowledge that this Agreement is effective and must be
carried out and enforced in a manner consistent with the Settlement.
 
 
 

--------------------------------------------------------------------------------

 
13.8.           Each Party represents that it has all necessary power and
authority to enter into and perform its obligations under this Agreement and
that this Agreement constitutes a legal, valid and binding obligation of that
Party enforceable against it in accordance with its terms, except as such
enforceability may be affected by any bankruptcy law or the application of
principles of equity.
 
13.9.           In the event any of the terms, covenants or conditions of this
Agreement, or any amendment hereto, or the application of any such terms,
covenants or conditions shall be held invalid as to any Party or circumstance by
any court having jurisdiction, all other terms, covenants, or conditions of this
Agreement, or any amendment hereto, and their application, shall not be affected
thereby and shall remain in full force and effect.
 
13.10.           If any provision of this Agreement is declared or rendered
unlawful by a court of law or regulatory authority with jurisdiction over either
of the parties or deemed unlawful because of a statutory or other change in the
law, or if either Party suffers a substantial economic detriment due either to a
determination relating to this Agreement by such an authority, or as a result of
fundamental changes in the marketplace or other substantial changes in existing
circumstances, the Parties will promptly meet to determine and negotiate a
mutually acceptable agreement on such replacement provisions necessary to
maintain the benefits and obligations that arise under this Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in duplicate
originals.


 
"SELLER"
PROLIANCE ENERGY, LLC




By:_/s/ John R. Talley___
John R. Talley,
President




"BUYER"
SOUTHERN INDIANA GAS AND ELECTRIC COMPANY, INC.




By:_/s/ Ronald E. Christian____




Its:________________________


 
 

--------------------------------------------------------------------------------

 
 
Gas Sales And Portfolio Administration Agreement



APPENDICES INDEX


Appendices will be submitted to the Commission as a compliance filing following
entry of an Order in Cause No. 43963.


Title                                                                   Appendix                                                           Description
Buyer's Primary Delivery Points                A                         List
Primary Delivery Points on appropriate pipelines

 
Buyer’s Maximum
Quantities                                                                B                                             Sets
forth in Dth, by month and season, Buyer’s Maximum Daily Quantities
 
Portfolio
Information                                                                    
 C                                             Lists current Delivery Services
 

Supplier Reservation Costs                  D                          Lists
Monthly and Seasonal Supplier Reservation Costs

 
Commodity Purchases-Gas
Cost                                                          E                    
                                Incorporates the GCIM that is part of the
Incentive Mechanism Settlement Agreement
 
Notices                                        
                                  F                                           Addresses
for purposes of notice to Seller and Buyer
 
Invoice/Payment
Data                                                                   G                    
                               Sets invoice date and payment terms
 
Demand Cost Credit                                               
H                                                                                                Sets
Demand Cost Credit determined per Settlement
 
Diversion of
Entitlements                                                                      
I                                                    Entitlements diverted from
and to Buyer
 
Portfolio
Services                                                                       J                
                                Specifics on portfolio services
 

 



 
 

--------------------------------------------------------------------------------

 
 
Gas Sales and Portfolio Administration Agreement



APPENDICES INDEX


Buyer's Primary Delivery
Points                                                                                A


Buyer’s Maximum
Quantities                                                                                 B


“Reserved for Future
Use”                                                                                 
C


Supplier Reservation
Costs                                                                                 
D


Commodity Purchases-Gas Cost
 Incentive
Mechanism                                                                                    E


Notices                                                                                         
F


Invoice/Payment
Data                                                                                    G


Demand Cost
Charges                                                                                    H


“Reserved”                                                                                  I


Portfolio
Services                                                                                      
J - K














































 
 

--------------------------------------------------------------------------------

 
 Cause # 43963
          SIGECO-Appendix A
 Gas Sales And Portfolio Administration
Agreement                                                                                                                     
Revised Page No. 1
         April 1, 2011


APPENDIX A - Buyer’s Primary Delivery Points
 


 
Texas Gas Transmission Corporation:
 
Meter No.                                      Meter Station Name
 
1808                           SIGECO South Shipper Deduct (includes all of the
following)
 
Elberfeld
 
Boonville Road
 
Long Road
 
Levee (Evansville)
 
Haubstadt
 
Snake Run
 
Francisco
 
Wagner
 
 1809                           SIGECO North Shipper Deduct (includes all of the
following)
 
Bicknell
 
Edwardsport
 
Freelandville
 
Monroe City
 
Oaktown
 
Petersburg
 
Washington Road
 
Rural – SIGECO
 
Rural – Hoosier Gas
 
9540                   Dogtown
 


 
Midwestern Gas Transmission:
 
Meter No.                                    Meter Station Name
       
                    02-7071       Chrisney
 
02-7100                                    Ohio Valley Hub
 
 
 

--------------------------------------------------------------------------------

 
 Cause # 43963
          SIGECO-Appendix A
Gas Sales And Portfolio Administration
Agreement                                                                                                                          Revised
Page No. 2
                         April 1, 2011


 
ANR Gas Pipeline:
 
Meter No.                                    Meter Station Name
 
032410100                                    South Chrisney (SIGECO)
 


 
Texas Eastern Gas Transmission:
 
Meter No.                                    Meter Station Name
 
79730                                    SIGECO - LDC Allocation Point
 
70539                                    Ft. Branch, IN
 
72648                                    Southern Indiana Posey Co., IN
 


 
Ohio Valley Hub, LLC:
 
Meter No.                                    Meter Station Name
 
Monroe City Storage Field
 
9401                                    Texas Gas - Ohio Valley Hub Interconnect
 


 


 
 
Amendment
 
Seller and Buyer agree that this Appendix A may be amended as provided in this
Agreement, which amendment ultimately will be memorialized in a revised Appendix
A.
 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                      Cause # 43963
                                                 SIGECO-Appendix B
Gas Sales And Portfolio Administration
Agreement                                                                                                                                     Revised
Page No. 1
                         April 1, 2011


APPENDIX B - Buyer’s Maximum Quantities
 
 
 
Month                                           Daily
 
 
April                                        76,195
 
 
May                                        63,762                     
 
 
June                                             63,762                 
 
 
July                                             63,762                 
 
 
August                                             63,762                              
 
 
September                                             63,762                 
 
 
October                                              80,028
 
 
November                                             77,080
 
 
December                                             77,080
 
 
January                                             77,080
 
 
February                                             77,080
 
 
March                                             77,080
 
 
 
 
 
 
Amendment
 
Seller and Buyer agree that this Appendix B may be amended as provided in this
Agreement, which amendment ultimately will be memorialized in a revised Appendix
B.
 


 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         




 
 

--------------------------------------------------------------------------------

 
            Cause # 43963
                                            SIGECO-Appendix D
                               Gas Sales And Portfolio Administration
Agreement                                                                                                      
Revised Page No. 1
                                           April 1, 2011
 


 
APPENDIX D - Supplier Reservation Costs
 


 
Supplier Reservation Costs
November 1, 2010 through October 31, 2011


 
I.      Reserved Commodity Quantities
 
a. Monthly Baseload Reserved Quantity (Dth/Day)
 


 
 
Month
MGT
TGT
Gulf Coast
TETCO
November, 2010
5,051
19,654
423
December, 2010
10,101
23,323
426
January, 2011
10,101
23,323
426
February, 2011
10,101
22,033
426
March, 2011
5,051
18,838
426
April, 2011
2,020
14,634
106
May, 2011
2,020
14,975
106
June, 2011
1.010
15,434
80
July, 2011
1,010
15,375
80
August, 2011
1,010
15,375
80
September, 2011
4,040
15,434
106
October, 2011
6,061
13,775
106



 
Buyer and Seller agree that some portion of the quantities identified as Monthly
Baseload Reserved Quantities may be provided at fixed, collared, or hedged
prices mutually agreed upon pursuant to the GCIM.
 
 
 

--------------------------------------------------------------------------------

 
                                                                        Cause #
43963 
                                                                       SIGECO-Appendix
D
                              Gas Sales And Portfolio Administration
Agreement                                                                                             Revised
Page No. 2
                                                                     April 1,
2011
 


 
APPENDIX D - Supplier Reservation Costs
 
b. Daily Swing Reserved Quantity (Dth/Day)
 


 
 
Month
MGT
TGT
Gulf Coast
TETCO
November, 2010
20,202
7,316
635
December, 2010
30,303
3,647
638
January, 2011
30,303
3,647
638
February, 2011
30,303
4,937
638
March, 2011
20,202
8,132
638
April, 2011
12,121
12,703
106
May, 2011
10,101
12,362
106
June, 2011
5,051
11,903
106
July, 2011
5,051
11,962
106
August, 2011
5,051
11,962
106
September, 2011
10,101
11,903
106
October, 2011
12,121
13,562
106



 
Buyer and Seller agree that some portion of the quantities identified as Daily
Swing Reserved Quantities may be provided at fixed, collared, or hedged prices
mutually agreed upon pursuant to the GCIM.
 
 
II.      Applicable Reservation Rates ($/Dth/Day)
 
 
System
Winter Months (Nov.-Mar.)
Summer Months (Apr.-Oct.)
 
Monthly
Index
Reserved
Quantity
Daily
Index
Reserved
Quantity
Monthly
Index
Reserved
Quantity
Daily
Index
Reserved
Quantity
MGT
$0.0137
$0.0150
$0.0050
$0.0065
TGT Gulf Coast
$0.0002
$0.0025
$0.0002
$0.0025
TETCO
$0.0200
$0.0200
$0.0200
$0.0200



 
 

--------------------------------------------------------------------------------

 
                                                               Cause # 43963 
                                                          
        SIGECO-Appendix D
                               Gas Sales And Portfolio Administration
Agreement                                   Revised Page No. 3
                                                                   April 1, 2011
 
 
APPENDIX D - Supplier Reservation Costs
 


 
 
Amendment
 
Seller and Buyer agree that this Appendix D may be amended from time to time by
mutual agreement of the Parties, which ultimately will be memorialized in a
revised Appendix D.
 


 


 
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         



 
 

--------------------------------------------------------------------------------

 
                                              Cause # 43963
                                                                   SIGECO-Appendix
E
                                Gas Sales And Portfolio Administration
Agreement                                                                                    Revised
Page No. 1
                                                                         April
1, 2011
 


 
APPENDIX E –Commodity Purchases – Gas Cost Incentive Mechanism


The commodity purchased by Buyer shall be provided in accordance with the
Commission approved Gas Cost Incentive Mechanism described in Appendix E of the
Settlement.   All record keeping and reporting shall be performed in a manner
consistent with the terms of the GCIM.  Seller agrees and acknowledges the
reasonableness of the Gas purchases made shall be subject to review to ensure
such purchases were made in a manner consistent with the terms of the GCIM.






For Summer Storage Refill:
 
For summer refill of leased storage, Buyer shall pay to Seller an amount based
on averaging the seven summer monthly indices for the applicable supply area,
and based upon presuming storage refill quantities to be equally split between
the summer months.  For summer refill of company storage, the parties will agree
on the extent to which an index average method will be used, after consideration
of the operational scheduling needs of company storage.  In addition, all other
applicable variable costs as identified below shall apply.
 


 
For Storage Withdrawals:
 
For quantities of storage withdrawals for which Buyer has previously paid for
commodity, applicable storage withdrawal variable costs as identified below
shall apply.
 


 
For Applicable Indices:
 
Contract No.                                Contract
Rate                                   Index
 
ADS 1                                Appendix
K.1                                           Texas Gas – Zone SL
 
ADS 2                                Appendix
K.2                                           Texas Gas – Zone SL
 
ADS 3                                Appendix
K.3                                          Chicago-LDCs, large e-us
 
ADS 7                                Appendix
K.7                                           TETCO – (ELA, WLA, ETX, STX)
 
 
 

--------------------------------------------------------------------------------

                                                                                     Cause
# 4396
                                  SIGECO-Appendix E
                              Gas Sales And Portfolio
Administration                        Revised Page No. 2
                                                                         April
1, 2011
 
APPENDIX E- Commodity Purchases- Other Variable Costs
 
(Continued)
 


 
The other variable costs applicable to Nominated Daily Quantities and Balancing
Quantities shall be determined based upon the rates and charges applicable under
each transporter’s tariff, including the sheets identified below, as well as
other applicable sheets, as all of those sheets may be in effect from time to
time, and costs arising under applicable agreements, including the agreements
identified below, as well as this Agreement.
 


 
SIGECO
 
Texas Eastern
 
Contract No.                                Contract Rate
 
ADS 7                                         Appendix K.7


Midwestern
 
Contract No.                                Contract Rate
 
ADS 3                                           Appendix K.3


 
Texas Gas Z-3
 
Contract No.                                Contract Rate
 
WDS 1                                         Appendix J.1
 
ADS 1                                         Appendix K.1
 
ADS 2                                        Appendix K.2
 
ADS 5                                       Appendix K.5
 
ADS 6                                       Appendix K.6
 


 
Ohio Valley Hub
 
Contract No.                                Contract Rate
ADS 4                                           Appendix K.4
 
 
 

--------------------------------------------------------------------------------

 
                                                                          Cause
# 4396
                               SIGECO-Appendix E
                                Gas Sales And Portfolio
Administration                                                                                          Revised
Page No. 3
                                                                   April 1, 2011
 


APPENDIX E - Commodity Purchases - Other Variable Costs
 


 


 


 
While Seller and Buyer agree that the identified tariff sheets and agreements
are intended to be a complete listing of the applicable tariff sheets and
applicable agreements, they further agree that the omission of the reference of
one or more sheets or agreements from that list will not affect Buyer’s
obligation to Seller for rates, charges and costs incurred thereunder.
 
Amendment
 
Seller and Buyer agree that this Appendix E may be amended from time to time by
mutual agreement of the Parties, which ultimately will be memorialized in a
revised Appendix E.
 


 


 
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         



 




 
 

--------------------------------------------------------------------------------

 
                                             Cause # 4396
                                SIGECO-Appendix F
                                     Gas Sales And Portfolio Administration
Agreement                                                                       Revised
Page No. 1
                                                                          April
1, 2011
 


 Appendix F- Notices
 


Invoice Information:
 
Buyer:                                                                           Seller:
 
Southern Indiana Gas and Electric Company         Attn: Accounting/Treasury
Attn.: Director, Gas Supply                                       ProLiance
Energy, LLC
One Vectren Square                                                    111
Monument Circle            Suite 2200
Evansville,
IN  47708                                                   Indianapolis, IN
46204-5178
(812)
491-4670                                                               (317)
231-6800


Payments:
 
Buyer:                                                                           Seller:
 
PNC Bank                                                                Fifth
Third Bank
                  Cincinnati, Ohio
For the Account of:                                               For the
Account of:
  Southern Indiana Gas and Electric Company      ProLiance Energy, LLC
ABA #42000314
ACCT #7563296074
Supply Plans/Operational/Force Majeure:
 
Buyer:                                                                    Seller:
 
Supply Plans                                                        Supply Plans
Stephanie Willis, Senior Gas Supply Analyst        Chris Kershner
(812)
491-4486                                                                (317)
231-6952
 
Operational                                                                Operational
Randy Gary                                                                Chris
Kershner
(812)
491-4730                                                                (317)
231-6952
 
Force
Majeure                                                                Force
Majeure
Randy Gary (812) 491-4730                                      Chris Kershner -
(317) 231-6952
Perry M. Pergola (812) 491-4670                              Paula  Montgomery -
(317) 231-6946
Gas Controller on Duty (812) 491-4530                   John Mehling - (317)
231-6935
Southern Indiana Gas and Electric Company        ProLiance Energy, LLC
One Vectren Square                                                   111
Monument Circle
Evansville, IN  47708                                                  Suite
2200
(812) 491-4687 (Telecopy)                                          Indianapolis,
Indiana 46204-5178
                         (317) 231-6901 (Telecopy)
 
All Other Notices:
 
Buyer:                                                                     Seller:
Southern Indiana Gas and Electric Company              ProLiance Energy , LLC
Attn.:  Director, Gas
Supply                                           Attn:  Paula Montgomery
One Vectren Square                                                         Attn
: John Mehling
Evansville, IN  47708                                                        111
Monument Circle
                     Suite 2200
                     Indianapolis, Indiana 46204-5178


 
 

--------------------------------------------------------------------------------

 
                                          Cause # 4396
                                SIGECO-Appendix F
                                 Gas Sales And Portfolio
Administration Agreement                                                   Revised
Page No. 2
                                                                           April
1, 2011
 


APPENDIX F- Notices
 
(Continued)
 
Amendment
 
Seller and Buyer agree that this Appendix G may be amended from time to time as
provided in this Agreement, which amendment ultimately will be memorialized in a
revised Appendix G.
 


 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                                                                                     Cause
# 4396
                                   SIGECO-Appendix G
                                Gas Sales And Portfolio
Administration Ageement                                                                                    Revised
Page No. 1
                                                                                      April
1, 2011
 


APPENDIX G - Invoice/Payment Data
 


 
Invoice Date -                            On or before the tenth (10th) day
after the Contract Month.
 
 
 
 
Due Date -                               ½ due Five (5) days after receipt of
invoice and remainder due Fifteen (15) days after receipt.
 


 
Payment Method -                         By wire transfer to account specified
on invoice.
 


 
Amendment
 
Seller and Buyer agree that this Appendix G may be amended from time to time by
mutual agreement of the Parties, which amendment ultimately will be memorialized
in a revised Appendix G.
 


 


 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                                             Cause # 4396
                                  SIGECO-Appendix H
                                 Gas Sales And Portfolio
Administration Agreement                                                                      Revised
Page No. 1
                                                                                                       
April 1, 2011
 


APPENDIX H – Demand Cost Charges


This Annual Net Demand cost covers all delivery services provided by Seller to
Buyer under Appendix I through Appendix K.  Other, additional, charges payable
by Buyer to Seller for delivery services are specifically described in each
Appendix Service (Appendix I through Appendix K)


Month
Gross Demand Cost
Demand Credit
Net Demand Cost
Apr
$548,703.00
$634.00
$548,069.00
May
$427,679.00
$634.00
$427,045.00
Jun
$416,553.00
$634.00
$415,919.00
Jul
$427,679.00
$634.00
$427,045.00
Aug
$427,679.00
$634.00
$427,045.00
Sep
$416,553.00
$634.00
$415,919.00
Oct
$606,333.00
$634.00
$605,699.00
Nov
$546,110.00
$634.00
$545,476.00
Dec
$698,420.00
$634.00
$697,786.00
Jan
$698,420.00
$634.00
$697,786.00
Feb
$658,701.00
$634.00
$658,067.00
Mar
$561,555.00
$634.00
$560,921.00
Total
$6,434,385.00
$7,608.00
$6,426,777.00



 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                Cause # 4396
SIGECO-Appendix J.1
                                    Gas Sales And Portfolio Administration
Agreement                                                                                         Revised
Page No. 1
 
                  April 1, 2011



 
APPENDIX J.1 - Winter Delivery Service 1



 
Winter Delivery Service 1 TGT (“WDS 1”)



 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with WDS 1 with the following delivered service entitlements:



Contract Months
Max Nominated
Monthly

 
Daily Qty
Demand $



November
0 Dth/day



December-February
25,000 Dth/day



March- October
0 Dth/day



2.     Unless otherwise agreed upon, Seller shall provide entitlements from the
TGT/Ohio Valley Hub Meter to Buyer’s SIGECO South Shipper Deduct Texas Gas city
gate.


 
3.
Buyer shall pay Seller as follows:



 
a.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
b.
For WDS 1 Variable Costs:

Variable Cost & Fuels under the effective Texas Gas STF (Zone3-Zone 3) max rate
schedule and other applicable costs, if any as billed.


 
 c.
For WDS 1 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


 
4.
Notice for this WDS 1 service is March 31, 2011. Service expires March 31, 2012.



 
5.
Sellers provisions of WDS 1 shall be subject to the provisions of service
reflected in Texas Gas STF tariffs, as well as other Texas Gas tariffs as may be
applicable to the provision of those services

Amendment


Seller and Buyer agree that this Appendix J.1 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix J.1




 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                Cause # 4396
SIGECO-Appendix K.1
                                        Gas Sales And Portfolio
Administration                                                                     
Revised Page No. 1
                                      April 1, 2011


 APPENDIX K.1 – Annual Delivery Service 1


Annual Delivery Service (“ADS 1”)


 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 1 with the following delivered service entitlements:



Contract
Month
MNDQ
South
MUNDQ
South
MNDQ
North
MUNDQ
North
Total
MDQ
November - March
6,774
18,040
2,560
1,126
28,500
April
7,882
10,657
3,800
1,776
24,115
May-
September
7,882
 
3,800
 
11,682
October
7,882
13,942
3,800
2,324
27,948



Nov. – Mar.                                Apr. – Oct.
Maximum Seasonal Qty                                        1,909,405 
                                  2,000,044
Unnominated Winter Seasonal
Qty                      499,971                      


2.          Unless otherwise agreed upon, Seller shall provide entitlements to
Buyer’s TGT City gates (as outlined above).


3.          Buyer shall pay Seller as follows:


 
a.
For Unnominated Quantities:

Summer purchase quantities will be determined jointly by the parties prior to
April 1 of each year to replace quantities delivered during the prior winter
season.  During each summer month, Buyer shall pay Seller one seventh of the
summer purchase quantity times the Texas Gas Monthly Index price.


 
b.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
c.
For ADS 1 Variable Costs:

Variable Cost & Fuel under the effective Texas Gas NNS (Zone 3) max rate
schedule and other applicable costs, if any as billed.
 
 

 
d.
For ADS 1 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.          Notice for this ADS 1 service is October 31, 2010. Service expires
October 31, 2011.


 
 

--------------------------------------------------------------------------------

 
                                                                                                                              Cause
# 4396
SIGECO-Appendix K.1
Gas Sales And Portfolio Administration
Agreement                                                                                                  Revised
Page No. 2
 
                   April 1, 2011

 
 


 
5.
Sellers provisions of ADS 1 shall be subject to the provisions of service
reflected in Texas Gas NNS tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services





Amendment


Seller and Buyer agree that this Appendix K.1 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.1




 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 
 
 

--------------------------------------------------------------------------------

 
                   Cause # 4396
 SIGECO -Appendix K.1
Gas Sales And Portfolio Administration
Agreement                                                                                                                       Revised
Page No. 1
          November  1, 2011


 APPENDIX K.1 – Annual Delivery Service 1


Annual Delivery Service (“ADS 1”)


 
1.
Starting November  1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 1 with the following delivered service entitlements:



Contract
Month
MNDQ
South
MUNDQ
South
MNDQ
North
MUNDQ
North
Total
MDQ
November - March
5,628
15,686
2,560
1,126
25,000
April
6,447
9,130
3,800
1,776
21,153
May-
September
6,447
 
3,800
 
10,247
October
6,447
11,944
3,800
2,324
24,515



Nov. – Mar.                                Apr. – Oct.
Maximum Seasonal Qty                                      1,674,952   
                                 1,754,361
Unnominated Winter Seasonal Qty                    
439,564                      


 
2.
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s TGT
City gates (as outlined above).



3.          Buyer shall pay Seller as follows:


 
a.
For Unnominated Quantities:

Summer purchase quantities will be determined jointly by the parties prior to
April 1 of each year to replace quantities delivered during the prior winter
season.  During each summer month, Buyer shall pay Seller one seventh of the
summer purchase quantity times the Texas Gas Monthly Index price.


 
b.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
c.
For ADS 1 Variable Costs:

Variable Cost & Fuel under the effective Texas Gas NNS (Zone 3) max rate
schedule and other applicable costs, if any as billed.
 
 

 
d.
For ADS 1 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.          Notice for this ADS 1 service is October 31, 2013. Service expires
October 31, 2014.


 
 

--------------------------------------------------------------------------------

 
                   Cause # 4396
 SIGECO -Appendix K.1
Gas Sales And Portfolio Administration
Agreement                                                                                                                       Revised
Page No. 2
          November  1, 2011


 
 


 
5.
Sellers provisions of ADS 1 shall be subject to the provisions of service
reflected in Texas Gas NNS tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services





Amendment


Seller and Buyer agree that this Appendix K.1 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.1




 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 
 

--------------------------------------------------------------------------------

 
                   Cause # 4396
 SIGECO -Appendix K.2
Gas Sales And Portfolio Administration
Agreement                                                                                                                       Revised
Page No. 1
                    April 1, 2011


APPENDIX K.2 – Annual Delivery Service 2


Annual Delivery Service 2 TGT (“ADS 2”)


 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 2 with the following delivered service entitlements:



Contract
Month
MNDQ
South
MNDQ
North
Total
MDQ
November-October
13,000
2,000
15,000





Maximum Seasonal Qty                                           Nov. –
Mar.                                Apr. – Oct.
         2,265,000                                   3,210,000


 
2.
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s
SIGECO North & South Shipper Deduct TGT City gate.



3.           Buyer shall pay Seller as follows:


 
a.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
b.
For ADS 2 Variable Costs:

Variable Cost & Fuel per the effective max rates under Texas Gas FT (SL- Zone 3)
rate schedule and other applicable costs, if any as billed.


 
c.
For ADS 7 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.          Notice for this ADS 2 service is March 31, 2012. Service expires
March 31, 2013.


 
5.
Sellers provisions of ADS 2 shall be subject to the provisions of service
reflected in Texas Gas FT tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services.



Amendment


Seller and Buyer agree that this Appendix K.2 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.2


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                   Cause # 4396
 SIGECO -Appendix K.3
Gas Sales And Portfolio Administration
Agreement                                                                                                                       Revised
Page No. 1
                    April 1, 2011




 
APPENDIX K.3 - Annual Delivery Service 3



 
Annual Delivery Service 3 MGT (“ADS 3”)



 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 3 with the following delivered service entitlements:



Contract Months
Max Nominated

 
 Daily Qty



November - October
35,000 Dth/day



2.  
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s
system.



3.  
Buyer shall pay Seller as follows:



 
a.
For Nominated Commodity as follows:

  Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


 
b.
For ADS 3 Variable Costs:

 
Variable Cost & Fuel under the effective max rate Midwestern FT-A rate schedule
and other applicable costs, if any as billed.



 
c.
For ADS 3 Other Costs:

  Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.
 
 

4.  
Notice for 30,000 Dth/day is October 1, 2013. Service expires March 31, 2014.

  Notice for 5,000 Dth/day is April 30, 2011. Service expires October 31, 2011.


 
5.
Sellers provisions of ADS 3 shall be subject to the provisions of service
reflected in Midwestern FT tariffs, as well as other Midwestern FERC tariffs as
may be applicable to the provision of those services.



Amendment


Seller and Buyer agree that this Appendix K.3 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.3


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                   Cause # 4396
 SIGECO -Appendix K.4
Gas Sales And Portfolio Administration
Agreement                                                                                                                       Revised
Page No. 1
                    April 1, 2011


 
APPENDIX K.4 - Annual Delivery Service 4



 
Annual Delivery Service 4 OVH (“ADS 4”)



 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 4 with the following delivered service entitlements:



Contract Months
Max Nominated

 
Daily Qty



November - October
30,000 Dth/day



2.     Unless otherwise agreed upon, Seller shall provide entitlements to
Buyer’s City gate.


 
3.
Buyer shall pay Seller as follows:



 
a.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
b.
For ADS 4 Variable Costs:

 
Variable Cost Rate of $.031/Dth and other applicable costs, if any as billed.



 
c.
For ADS 4 Other Costs:

              Other applicable costs if any as billed including penalties,
overrun charges, etc as mutually agreed upon by both parties.


4.  
Notice for termination is April 30, 2010. Service will roll 1year without
notice. Service expires October 31, 2011.



 
5.
Sellers provisions of ADS 4 shall be subject to the provisions of service
reflected in Ohio Valley Hub FT tariffs, as well as other Ohio Valley Hub
tariffs as may be applicable to the provision of those services



Amendment


Seller and Buyer agree that this Appendix K.4 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.4
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                   Cause # 4396
 SIGECO -Appendix K.4
Gas Sales And Portfolio Administration
Agreement                                                                                                                       Revised
Page No. 1
                    April 1, 2011


 
APPENDIX K.4 - Annual Delivery Service 4



 
Annual Delivery Service 4 OVH (“ADS 4”)



 
1.
Starting November 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 4 with the following delivered service entitlements:



Contract Months
Max Nominated

 
Daily Qty



November - October
25,000 Dth/day



2.     Unless otherwise agreed upon, Seller shall provide entitlements to
Buyer’s City gate.


 
3.
Buyer shall pay Seller as follows:



 
a.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
b.
For ADS 4 Variable Costs:

 
Variable Cost Rate of $.031/Dth and other applicable costs, if any as billed.



 
c.
For ADS 4 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


5.  
Notice for termination is April 30, 2011. Service will roll 1year without
notice. Service expires October 31, 2012.



 
5.
Sellers provisions of ADS 4 shall be subject to the provisions of service
reflected in Ohio Valley Hub FT tariffs, as well as other Ohio Valley Hub
tariffs as may be applicable to the provision of those services



Amendment


Seller and Buyer agree that this Appendix K.4 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.4


 
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         



 
 

--------------------------------------------------------------------------------

 
                   Cause # 4396
 SIGECO -Appendix K.7
Gas Sales And Portfolio Administration
Agreement                                                                                                                       Revised
Page No. 1
                    April 1, 2011


APPENDIX K.7 - Annual Delivery Service 7


Annual Delivery Service 7 TETCO (“ADS 7”)


 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 7 with the following delivered service entitlements:



 
  Max Daily
 

 
Contract
  Nominated
     

 
Months
   Daily Qty
 



November – October                                              2,080
Dth/day                              
 
 
 
2.
Unless otherwise agreed upon, delivery of these volumes will be into the SIGECO
system.



 
3.
Buyer shall pay Seller as follows:



 
a.
For ADS 7 Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E



 
b.
For ADS 7 Nominated Quantities Variable Costs:

Variable costs & Fuel under applicable max rate tariffs for Texas Eastern SCT
tariff and other pipeline costs as mutually agreed upon by both parties.


 
c.
For ADS 7 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


 
4.
This ADS 7 service expires October 31, 2012.  A 2 year written notice is
required to terminate. Service rolls 1 year out each year.



 
5.
Sellers provisions of ADS 7 shall be subject to the provisions of TETCO SCT
Tariffs as well as applicable FERC tariffs.





Amendment


Seller and Buyer agree that this Appendix K.7 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.7.


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                   Cause # 4396
 SIGECO -Appendix K.8
Gas Sales And Portfolio Administration
Agreement                                                                                                                       Revised
Page No. 1
                    April 1, 2011


APPENDIX K.8 – Annual Delivery Service 8


Annual Delivery Service 8 TGT (“ADS 8”)


 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 8 with the following delivered service entitlements:



Contract
Month
Total
MDQ
April-March
9,000



 
2.
Unless otherwise agreed upon, Seller shall provide entitlements from TGT meter
9567 (Henderson-Dogtown) to Buyer’s SIGECO TGT City gate Meter # 9540 Dogtown.



3.           Buyer shall pay Seller as follows:


 
a.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
b.
For ADS 8 Variable Costs:

Demand, Variable, and other costs will be determined pursuant to Buyer’s Texas
Gas Contract (# 26787) and as billed by Texas Gas, for Contract #26787, to
ProLiance Energy as agent for Vectren Energy Delivery of Indiana South.


 
c.
For ADS 8 Fuel Rates:

 
Fuel Rates will be applied to Daily Wellhead Quantities pursuant to Texas Gas’s
FT tariff for the Z3-Z3 deliveries.



 
d.
For ADS 8 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


 
4.
Notice for this ADS 8 service is March 31, 2028. Service expires March 31, 2029
and corresponds with the termination of Buyer’s Texas Gas Contract #26787.



5.
Sellers provisions of ADS 8 shall be subject to the provisions of service
reflected in Texas Gas FT tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services and as reflected in Buyer’s
Texas Gas Contract #26787.



Amendment


Seller and Buyer agree that this Appendix K.8 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.8


 
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         

